Citation Nr: 1431070	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-08 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizophrenia, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to May 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The file has been transferred to the VA Regional Office (RO) in Atlanta, Georgia and, therefore, the Agency of Original Jurisdiction (AOJ) over the current appeal is the Atlanta, Georgia RO.

The Veteran testified before the undersigned at a July 2012 Travel Board hearing. The hearing transcript is of record.

In February 2013, the Board reopened the Veteran's claim of service connection for an acquired psychiatric disability, to include MDD and schizophrenia, and remanded that issue to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development to include obtaining medical treatment records and providing an examination to determine the nature and etiology of his psychiatric disorder(s).  The RO documented its reasonable efforts to obtain the specified medical records, issued an April 2013 formal finding of unavailability of those records, and notified the Veteran of that finding.  The RO scheduled an examination, but the Veteran did not appear for the examination.  He notified the RO in May 2013, after receiving the Supplemental Statement of the Case, that he had good cause for failing to appear for that examination.  The Board finds that remand to reschedule the examination is not warranted because additional evidence, including recent treatment records and subsequent VA examinations, provide sufficient evidence to favorably decide the claim on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits); 38 C.F.R. § 19.9(d)(3).



FINDING OF FACT

The Veteran has an acquired psychiatric disorder diagnosed as PTSD and the evidence is at least evenly balanced regarding whether that disorder is etiologically linked to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.  

The Veteran asserts that he currently suffers from an acquired psychiatric disorder that was incurred in or as a result of his active duty service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to an in-service event, the Veteran alleges, in part, that he was involved in a motor vehicle accident during his active service.  Personnel records document that he injured his head during a motor vehicle accident during active duty in February 1975.  Witnesses to the accident reported that the Veteran's head injury was severe, in that he was bleeding from the back of the head and acting strangely.  In a March 2014 rating decision, the RO awarded service connection for traumatic brain injury (TBI) resulting from that accident.

The post-service medical evidence of record shows that he has been diagnosed with and treated for psychiatric disorders, including PTSD and depression, by several different VA physicians.  Therefore, a current disability is also established.

Two VA mental health professionals, including his treating VA psychiatrist in October 2002 and his treating VA psychologist in May 2009, have opined that the Veteran's PTSD is related to his in-service motor vehicle accident.  In addition, the VA physician who examined the Veteran for TBI in March 2014 opined that "he also has a history of PTSD from the motor vehicle accident" and concluded that residuals of TBI, including symptoms of PTSD, were more likely than not caused by the in-service motor vehicle accident.  While none of the opinions provide extensive reasoning for the favorable conclusion, the Board finds that the cumulative effect of favorable opinions by three different VA physicians places the evidence at least in equipoise with respect to a causal link between his current PTSD and the in-service motor vehicle accident.

There is no competent and probative evidence against finding an etiological link between the in-service accident and the Veteran's current acquired psychiatric disorder.  Accordingly, entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


